Title: [Diary entry: 21 November 1788]
From: Washington, George
To: 

Friday 21st. Thermometer at 52 in the Morning 56 at Noon and 56 at Night. Thick morning and dull through the day—without wind. Visited the Plantations at the Ferry—Frenchs and D. Run. At the two first—the Plows were at Work as usual. The other hands were digging Potatoes. At Dogue run 7 plows were at Work—the other hands riddling Potatoes and putting them away in the Cellar which has been prepared for them. Muddy hole People about Corn. Doctr. Lee came here to dinner and stayed all Night.